Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claim 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 10,    the specification only discloses generic “logic” but provides no description of sufficiently definite structure that performs the claimed functions. 
Regarding the limitation “wakeup logic circuitry”, the specification merely repeats the claim language does not provide sufficient description of a special purpose hardware circuits or software code implemented in the circuitry to perform the respective claimed specialized functions [“to control the power management circuitry and clock management circuitry” ] as recited in claim 10 ..
Therefore, the specification does not provide sufficient detail of the structure to demonstrate to one of ordinary person skill in the art that the inventor possessed the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1, 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kardach et al. (U.S Patent Application Publication 2007/0005995; hereinafter “Kardach”; Reference cited as prior art in previous office action) in view of Durand et al. (U.S Patent Application Publication 2004/0221187; hereinafter “Durand”; Reference cited as prior art in previous office action) further in view of Anandakumar et al. (U.S Patent Application Publication 2005/0235159].

Regarding claim 1, Kardach discloses a periodic process performing system comprising: 
a system processor configured to periodically execute a first periodic real-time process for a plurality of first time intervals starting at a first start time [“The periodic wakeup intervals for the processor are usually specified by the operating system (OS) being run by the platform and are therefore also referred to as OS tick intervals, the lengths of which are typically 10-15 ms (e.g., 10 ms for Microsoft Windows XP.RTM.  and 14 ms for Microsoft Windows 95.RTM...  The C-states of the processor are entered every OS tick interval.  The platform has a timer which generates an OS tick interrupt which wakes the CPU from an idle low power state Cx, and the OS scheduler then selects a number of tasks to execute while the CPU is active.  When the pending tasks are finished, the CPU enters the low power state again until the next scheduled wakeup interrupt or until another type of interrupt occurs which wakes the CPU before the scheduled wakeup”, 0014;(i.e. the processor wakeup periodically and executes the scheduled task at the actual/ real time of receiving an interrupt. Therefore the processor executes the task periodically at fixed time intervals and the time during which the task is being executed is a first start time)]; 
a wakeup logic circuitry configured to transmit at least one signal which causes the system processor to enter a first state capable of executing the first periodic real-time process [“Interrupt circuitry 103 represents circuitry for generating interrupt signals which input to the CPU in response to, for example, timer expirations or device requests.”, 0013; 0014; (i.e. processor entering a wake-up state in response to the interrupt signal)]; and 

a counter configured to supply a first tick signal to the wakeup logic circuitry for each of the plurality of first time intervals at a second start time, the second start time earlier than the first start time [“Interrupt circuitry 103 represents circuitry for generating interrupt signals which input to the CPU in response to, for example, timer expirations or device requests.”, 0013; “..The platform has a timer which generates an OS tick interrupt which wakes the CPU from an idle low power state Cx, and the OS scheduler then selects a number of tasks to execute while the CPU is active…”, 0014; (i.e. the interrupt circuitry generating interrupt signals to the cpu in response to the timer expirations and the processor executes the task after receiving the interrupt.  Therefore the timer generating a first tick signal to the interrupt / wakeup circuitry earlier than the first time in which the processor executes the task)], 



In the same field of endeavor (e.g. managing the power consumption of a central processing unit (CPU) by operating in multiple power modes by controlling the clock signals applied to the CPU) Durand teaches, 
a counter configured to supply a second tick signal to the system processor for each of the plurality of first time intervals [Fig.4 ;(i.e. illustrating the clock/ wake-up signals for plurality of time intervals)] at a third start time, the third start time between the first start time and the second start time[ Fig. 4 (“a first clock circuit CKCT1, a second clock circuit CKCT2 and a circuit for managing clock signals ASC”, 0052; “The branching routine indicates whether the instructions must be processed at full power (PWR) or at reduced power (LOW PWR).”, 0070; When the processing requires the nominal power (PWR) of the microprocessor, provision is made according to the present invention to activate the operation at full power after a phase of operation in a transition (SWTCH) mode MD3”, 0072; “In the mode MD3, as represented in FIGS. 3 and 4, the two main and secondary oscillator circuits OSC1-OSC2 are simultaneously awakened by the clock management circuit ASC (EN1=EN2=1). …During this mode MD3 phase, the state of the main oscillator OSC1 is stabilized, as shown in the diagram in FIG. 4. During the transient operating mode MD3, the CPU continues to execute the program instructions (SOFT EXEC.) at the reduced frequency CK2, while waiting for the end of the stabilization time of the main oscillator OSC1”, 0073;”Thus, in a particularly advantageous manner, the new operating mode MD3 allows the CPU to perform operations during the stabilization time of the main oscillator OSC1, and thus to avoid idle times during this phase”, 0074; “When the time required to wait for the steady state has elapsed (STAB=1), the operation goes into the mode MD1, corresponding to a normal operating mode RUN at the nominal power (PWR)”, 0075; 0076; Fig. 4  (i.e. supplying a second clock/ tick signal  after entering a low power mode and before switching to RUN mode at a time(MD3 transition / switch mode) between the MD2(low power) state and MD1 (run mode). Therefore receiving a second tick signal at a time between the low power and run mode); and 
   System processor is further configured to start execution of the first periodic real-time process based on the second tick signal and a clock signal [“the microprocessor comprises a central processing unit CPU for performing the program operations in connection with a memory MEM allowing the data and the program instructions to be stored. The operation of the CPU is clocked by a 
main clock signal CLK coming from a clock generation circuit comprising a 
quartz X oscillator circuit OSC.  ...” 0004; 0026;” the CPU maintains its operating mode RUN at full power and executes the program of operations to be performed “, 0014; (i.e the CPU executes the high power operations at periodic intervals at the time of receiving the main clock signal); “... Upon start up, the establishment of the oscillations of the circuit OSC1 requires a stabilization time.  A circuit counts a fixed number N of cycles of the signal CK1 to determine the duration of the stabilization phase.  At the end of this phase STAB, the CPU resumes its normal operation in the mode RUN at the rate of the main clock signal CK1”, 0012;  “During this mode MD3 phase, the state of the main oscillator OSC1 is stabilized, as shown in the diagram in FIG. 4. ..”, 0073 ;0074-0076; “if the CPU needs to perform operations at the pace of the normal operating mode RUN at full power, the clock management circuit ASC implements a transient operating mode MD3 in which the two clock circuits CKCT1 and CKCT2 are awakened; the second clock signal CK2 continues to be applied to the CPU to maintain its operation at the reduced frequency CK2, the time it takes for the stabilization time STAB of the first clock signal CK1 of higher frequency to end ”, 0080; ( i.e. the secondary oscillator circuits allows the main oscillator to stabilize and based on which the CPU starts execution of the run mode. Therefore the CPU executes the operations based on the second clock /tick signal and the main clock signal)].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kardach r with Durand. Durand’s teaching selectively activating or deactivating the high / low power clock signals will substantially improve Kardach’s system to save power and schedule the timer to perform the tasks periodically based on the power requirements of an operation.
However Durand does not expressly disclose the clock signal generated in response to the first tick signal.

In the same field of endeavor (e.g. performing power saving functions of a wireless interface device during periods of inactivity and waking the host transceiver after enabling the system clock), Anandakumar teaches, 

the clock signal generated in response to the first tick signal. [ “..a slow clock active during sleep state counts down through a reporting timeout interval previously specified by the host transceiver 112. ..”, 0084; ( i.e . wake-up logic receiving the first tick signal)” ; “the wake-up logic 310, as described further herein, is configured to place the host transceiver 112 in a sleep mode during period of inactivity by shutting down a system clock (not shown) of the host transceiver 112.  When a wake-up event occurs (e.g., expiration of a timer) the wake-up logic 310, in combination with the power interface 330, wakes up the host transceiver 112 by enabling the system clock (not shown), and then wakes up the CPU 302 after the system clock is stable”, 0066;   “When there is a wake-up event (e.g., an interrupt signal from the scanning modules 412, 512 or expiration of a wake-up timer) the wake-up logic 1602 raises the A_reg_enable line high; …After the oscillator 1224 has settled (i.e., after Tosc seconds), the oscillator raises the oscillator_ready line high, which notifies the wake-up logic 1602 that the oscillator 1224 is ready for operation.  As shown, the wake-up logic 1602, then raises the wake-up line high; thus waking up the CPU 1604, which pulls the sleep line low.., 0125 ; Fig.16; (i.e. the oscillator generates the clock signal  in response to the wakeup logic receiving an interrupt signal )

Further Anandakumar also teaches 
System processor is further configured to start execution of the first periodic real-time process based on a clock signal [“the host computer 102 includes or is attached to a wireless interface unit 112 through which the communication links 108 and 110 are respectively established with a wireless interface unit 114 within the wireless keyboard 114 and a wireless unit 116 of the wireless mouse 106.  “, 0054-0055; 0066; “...an output 1606 of the oscillator 1606 is coupled to the CPU 1604...” 0123-0124; ( i.e. supplying the system clock and then waking the host CPU / Transceiver  from the sleep mode to start execution of the data received from the wireless devices)], 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kardach in view of Durand with Anandakumar’s teaching to activate the system clock before waking the CPU, to prepare the CPU to execute the tasks on the scheduled time.

Regarding claim 2, Kardach discloses, 
power management circuitry configured to supply power to the system processor [“The platform also incorporates power management logic 160 for implementing the power management schemes to be described below.  The power management logic 160 may be implemented in various ways (e.g., in the case of a motherboard platform as part of the core chipset) and portions of it may be incorporated into device controllers.  In various embodiments, the power management 
clock management circuitry configured to supply the clock signal to the system processor[ “The clock generation circuitry 104 represents circuitry for generating various clock signals of different frequencies used by the CPU and other platform components”, 0013] ; and
   the wakeup logic circuitry is further configured to control the power management unit and the clock management circuitry [ “Interrupt circuitry 103 represents circuitry for generating interrupt signals which input to the CPU in response to, for example, timer expirations or device requests….the power management logic 160 as shown in FIG. 1 also has connections to the clock generation and interrupt circuitry by which it may affect the operation of those components”, 0013],   so that the power and the clock signal are provided to the system processor based on the first tick signal [ 0014; (i.e. the interrupt circuitry generating interrupt signals to the cpu in response to the timer expirations and the processor executes the task after receiving the interrupt.  Therefore the timer generating a first tick signal to the interrupt circuitry / wakeup logic earlier than the first time in which the processor executes the task); “...The active window AW 
begins when the CPU (or all of the system CPU's in the case of a multiprocessor 
platform) awakens from the Cx state into the C0 state through the timer tick 
event.  Note that while the CPU may awaken into a C0 state from other events, 
the start of the active window is defined as the entry into the C0 state from 
(i.e the power and clock signals are deactivated during the idle mode and activated based on the timer tick event)].
   Durand also teaches the power and the clock signal are provided to the system processor [0014; 0073; 0080].
       Anandakumar also teaches   the wakeup logic circuitry is further configured to control the power management unit [“...power management interface  ...” 0119, 0121] and the clock management circuitry “...The oscillator 1224 is coupled to the analog regulator 1506 via an A_reg_ready line and to the wake-up logic via an oscillator_ready line.  In addition, an output 1606 of the oscillator 1606 is coupled to the CPU 1604.” 0123] so that the power and the clock signal are provided to the system processor based on the first tick signal[0066; 0124-0125; Fig.16].
 
Regarding claim 10, Kardach discloses, a periodic process performing system comprising:
 a system processor configured to periodically execute a first periodic real-time process for a plurality of first time intervals starting at a first start time [“The periodic wakeup intervals for the processor are usually specified by the operating system (OS) being run by the platform and are therefore also referred to as OS tick intervals, the lengths of which are typically 10-15 ms (e.g., 10 ms for Microsoft Windows XP.RTM.  and 14 ms for Microsoft Windows 95.RTM...  The C-states of the processor are entered every OS tick interval.  The platform has a timer which generates an OS tick interrupt which wakes the CPU from an idle low power state Cx, and the OS scheduler then selects a number of tasks to execute while the CPU is active.  When the pending tasks are finished, the CPU enters the low power state again until the next scheduled wakeup interrupt or until another type of interrupt occurs which wakes the CPU before the scheduled wakeup. (i.e. the processor wakeup periodically and executes the scheduled task at the actual/ real time of receiving an interrupt. Therefore the processor executes the task periodically at fixed time intervals and the time during which the task is being executed is a first start time)]; 
a counter configured to generate a first tick signal for each of the plurality of first time intervals starting at a second start time, the second start time earlier than the first start time[“Interrupt circuitry 103 represents circuitry for generating interrupt signals which input to the CPU in response to, for example, timer expirations or device requests.”, 0013;  “..The platform has a timer which generates an OS tick interrupt which wakes the CPU from an idle low power state Cx, and the OS scheduler then selects a number of tasks to execute while the CPU is active…”, 0014; (i.e. the interrupt circuitry generating interrupt signals to the cpu in response to the timer expirations and the processor executes the task after receiving the interrupt.  Therefore the timer generating a first tick signal to the interrupt circuitry / wakeup logic earlier than the first time in which the processor executes the task)]; 
power management circuitry configured to supply power to the system processor [“The platform also incorporates power management logic 160 for implementing the power management schemes to be described below.  The power management logic 160 may be implemented in various ways (e.g., in the case of a motherboard platform as part of the core chipset) and portions of it may be incorporated into device controllers.  In various embodiments, the power management logic 160 defines time intervals during which a device and/or other platform components commit to certain types of inactivity and thus present opportunities for power management…”, 0013; 0026]; 
clock management circuitry configured to supply a clock signal to the system processor[ “The clock generation circuitry 104 represents circuitry for generating various clock signals of different frequencies used by the CPU and other platform components”, 0013]; 
wakeup logic circuitry configured to control the power management unit and the clock management circuitry [“Interrupt circuitry 103 represents circuitry for generating interrupt signals which input to the CPU in response to, for example, timer expirations or device requests….the power management logic 160 as shown in FIG. 1 also has connections to the clock generation and interrupt circuitry by which it may affect the operation of those components”, 0013; 0014] to supply the power and the clock signal to the system processor based on the first tick signal [ 0014; (i.e. the interrupt circuitry generating interrupt signals to the cpu in response to the timer expirations and the processor executes the task after receiving the interrupt.  Therefore the timer generating a first tick signal to the interrupt circuitry / wakeup logic earlier than the first time in which the processor executes the task); “...The active window AW 
begins when the CPU (or all of the system CPU's in the case of a multiprocessor 
platform) awakens from the Cx state into the C0 state through the timer tick 
event.  Note that while the CPU may awaken into a C0 state from other events, 
the start of the active window is defined as the entry into the C0 state from 
(i.e the power and clock signals are deactivated during the idle mode and activated based on the timer tick event)].
  
However Kardach does not expressly disclose  the clock signal generated in response  to the first tick signal, the counter is further configured to generate a second tick signal for each of the plurality of first time intervals starting at a third start time, the third start time between the first start time and the second start time; and the system processor is further configured to start execution of the first periodic real-time process based on the second tick signal and the clock signal from the clock management circuitry.

In the same field of endeavor (e.g. managing the power consumption of a central processing unit (CPU) by operating in multiple power modes by controlling the clock signals applied to the CPU) Durand teaches, 
the counter is further configured to generate a second tick signal for each of the plurality of first time intervals starting at a third start time, the third start time between the first start time and the second start time[ [Fig.4 ;(i.e. illustrating the clock/ wake-up signals for plurality of time intervals)] at a third start time, the third start time between the first start time and the second start time[ Fig. 4 (“a first clock circuit CKCT1, a second clock circuit CKCT2 and a circuit for managing clock signals ASC”, 0052; “The branching routine indicates whether the instructions must be processed at full power (PWR) or at reduced power (LOW PWR).”, 0070; When the processing requires the nominal power (PWR) of the microprocessor, provision is made according to the present invention to activate the operation at full power after a phase of operation in a transition (SWTCH) mode MD3”, 0072; “In the mode MD3, as represented in FIGS. 3 and 4, the two main and secondary oscillator circuits OSC1-OSC2 are simultaneously awakened by the clock management circuit ASC (EN1=EN2=1). …During this mode MD3 phase, the state of the main oscillator OSC1 is stabilized, as shown in the diagram in FIG. 4. During the transient operating mode MD3, the CPU continues to execute the program instructions (SOFT EXEC.) at the reduced frequency CK2, while waiting for the end of the stabilization time of the main oscillator OSC1”, 0073;”Thus, in a particularly advantageous manner, the new operating mode MD3 allows the CPU to perform operations during the stabilization time of the main oscillator OSC1, and thus to avoid idle times during this phase”, 0074; “When the time required to wait for the steady state has elapsed (STAB=1), the operation goes into the mode MD1, corresponding to a normal operating mode RUN at the nominal power (PWR)”, 0075; 0076; Fig. 4 0163 (i.e. supplying a second clock/ tick signal  after entering a low power mode and before switching to RUN mode at a time(MD3 transition / switch mode) between the MD2(low power) state and MD0 (run mode). Therefore receiving a second tick signal at a time between the low power and run mode)]; and 
    the System processor is further configured to start execution of the first periodic real-time process based on the second tick signal and a clock signal [“the microprocessor comprises a central processing unit CPU for performing the 
program operations in connection with a memory MEM allowing the data and the program instructions to be stored.  ...” 0004;” the CPU maintains its operating mode RUN at full power and executes the program of operations to be performed “, 0014; (i.e the CPU executes the operations periodically); “... Upon start up, the establishment of the oscillations of the circuit OSC1 requires a stabilization time.  A circuit counts a fixed number N of cycles of the signal CK1 to determine the duration of the stabilization phase.  At the end of this phase STAB, the CPU resumes its normal operation in the mode RUN at the rate of the main clock signal CK1”, 0012;  “During this mode MD3 phase, the state of the main oscillator OSC1 is stabilized, as shown in the diagram in FIG. 4. ..”, 0073 ;0074-0076; “if the CPU needs to perform operations at the pace of the normal operating mode RUN at full power, the clock management circuit ASC implements a transient operating mode MD3 in which the two clock circuits CKCT1 and CKCT2 are awakened; the second clock signal CK2 continues to be applied to the CPU to maintain its operation at the reduced frequency CK2, the time it takes for the stabilization time STAB of the first clock signal CK1 of higher frequency to end ”, 0080; ( i.e. the secondary oscillator circuits allows the main oscillator to stabilize and based on which the CPU starts execution of the run mode. Therefore the CPU executes the operations based on the second clock /tick signal and the main clock signal)].
       Durand also teaches Supply the power and the clock signal are provided to the system processor [0014; 0073; 0080]

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kardach with 
However Durand does not expressly disclose the clock signal generated in response to the first tick signal.

In the same field of endeavor (e.g. performing power saving functions of a wireless interface device during periods of inactivity and waking the host transceiver after enabling the system clock), Anandakumar teaches, 

the clock signal generated in response to the first tick signal. [ “..a slow clock active during sleep state counts down through a reporting timeout interval previously specified by the host transceiver 112. ..”, 0084; ( i.e . wake-up logic receiving the first tick signal)” ; “the wake-up logic 310, as described further herein, is configured to place the host transceiver 112 in a sleep mode during period of inactivity by shutting down a system clock (not shown) of the host transceiver 112.  When a wake-up event occurs (e.g., expiration of a timer) the wake-up logic 310, in combination with the power interface 330, wakes up the host transceiver 112 by enabling the system clock (not shown), and then wakes up the CPU 302 after the system clock is stable”, 0066;   “When there is a wake-up event (e.g., an interrupt signal from the scanning modules 412, 512 or expiration of a wake-up timer) the wake-up logic 1602 raises the A_reg_enable line high; …After the oscillator 1224 has settled (i.e., after Tosc seconds), the oscillator raises the oscillator_ready line high, which notifies the wake-up logic 1602 that the oscillator 1224 is ready for operation.  As shown, the wake-up logic 1602, then raises the wake-up line high; thus waking up the CPU 1604, which pulls the sleep line low.., 0125 ; Fig.16; (i.e. the oscillator generates the clock signal  in response to the wakeup logic receiving an interrupt signal )

Further Anandakumar also teaches,
power management circuitry configured to supply power to the system processor [“...power management interface  ...” 0119, 0121]
clock management circuitry configured to supply a clock signal to the system processor [“...The oscillator 1224 is coupled to the analog regulator 1506 via an A_reg_ready line and to the wake-up logic via an oscillator_ready line.  In addition, an output 1606 of the oscillator 1606 is coupled to the CPU 1604.” 0123]
System processor is further configured to start execution of the first periodic real-time process based on the clock signal from the clock management circuitry [“the host computer 102 includes or is attached to a wireless interface unit 112 through which the communication links 108 and 110 are respectively established with a wireless interface unit 114 within the wireless keyboard 114 and a wireless unit 116 of the wireless mouse 106.  “, 0054-0055; 0066; “...an output 1606 of the oscillator 1606 is coupled to the CPU 1604...” 0123-0124; ( i.e. supplying the system clock and then waking the host CPU / Transceiver  from the sleep mode to start execution of the data received from the wireless devices)], 
.

Claims 3-6, 11-13, 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Kardach in view of Durand in view of Anandakumar  as  applied to claims 1, 10  further in view of Heller et al. (U.S Patent Application Publication 2013/0111092; hereinafter “Heller”; Reference cited as prior art in previous office action)

Regarding claims 3, 11 Kardach, Durand discloses the limitations as outlined in claim 1. 
However Kardach, Durand, Anandakumar, does not expressly disclose wherein the system processor is further configured to set the first start time, the second start time, and the first time interval on the counter when the first periodic real-time process is allocated to the system processor.  

 In the same field of endeavor (e.g. warming a processor from a low power state in anticipation of a time critical interrupt), Heller teaches,
the system processor is further configured to set the first start time, the second start time, and the plurality of  first time intervals on the counter when the first periodic real-time process is allocated to the system processor[ “The system of FIG. 4 also includes a timer 405 which includes one or more counters which are capable of (i. e. determining the events allocated to the Processor and their scheduled time to execute based on which the time related values are stored in the timer); “shows an exemplary view 500 of a time line 502 to re-schedule timer interrupts according to one embodiment of the invention. Time line 502 includes a (i.e. estimated fire time is the first start time and scheduling the timer interrupt  is the second start time and the first time interval is  the amount of time needed to fully exit the idle state)]
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kardach in view of Durand view of Anandakumar with Heller. Heller’s teaching of scheduling a timer interrupt prior to an estimated time that the event is triggered based on the exit latency of an idle state will substantially improve Kardach in view of Durand in view of Anandakumar’s system to reduce the timer interrupt latency and reprogram the timer interrupt requests when entering a CPU low power /idle state to compensate for the cost of exiting that state. 

Regarding claims 4, 12 Durand teaches the third start time before a second time interval expires, the second time interval calculated from the first start time[ 0073-0076;  Fig. 4A (i.e. periodically executing the instructions in the RUN mode (MD1). Fig.4A illustrates the MD3 mode before expiration of the second RUN mode that is determined from the first start time of the first RUN mode)]
Heller teaches the system processor is further configured to set the third start time [0046-0048; 0077-0079; (i.e. the processor setting different timer values)]

Regarding claims 5, 13 Durand teaches  wherein the second time interval corresponds to the time required for execution of the first periodic real-time process after the second tick signal is supplied to the system processor [ 0073-0076;  Fig. 4A (i.e. periodically executing the instructions in the RUN mode (MD1). The time interval between the first and second RUN mode corresponds to the second time interval of the periodic process and the processor executes the operation after receiving the second clock / tick signal  ( after the time interval of the MD3 mode)].  

Regarding claim 6, Durand teaches wherein the second time interval is longer than the time required for execution of the first periodic real-time process after the second tick signal is supplied to the system processor [0073-0076; Fig.4A].  

Regarding claim 16, Kardach discloses, a system-on-chip device comprising:
(i.e. scheduling tasks to be executed periodically); “...  Logic in the host side is responsible for controlling the bus on the host side of the controller, while the logic in the client side is responsible for controlling the bus on the client side of the controller.  Interfaced to the host side and client side are physical layers for providing the physical buffering and signaling needed to communicate over a host or client bus, shown as the host physical layer 502 and client physical layer 522, respectively”, 0019] ; and
a periodic process performing system configured to execute a first periodic real-time process related to the requested task[0014], the first periodic real-time process being a process which starts to be executed at the start of each first time interval of a plurality of first time intervals, the plurality of first time intervals calculated from a first start time[ “the power management system as described herein defines one or more idle device states which the device controllers of the platform may assume when the device controllers are operational (i.e., not in an ACPI D1, D2, or D3 state) but idle.  In one particular embodiment, designations for these idle states are in the general format of D0ix where x varies from 0-2.  …  These device states are referenced to the OS timer tick interval and substantially aligned to the CPU behavior as it is power cycled (C0 and Cx: C1, C2, C3), where the active window is aligned with the CPU's C0 state and the idle window is aligned with the Cx state”, 0022-0023;” After the agreed upon time interval has elapsed, wake-up logic within the device controller will re-power the circuits, and the controller will notify the driver it is awake.  While the controller is in the D0i2 state, the driver is responsible for deferring accesses to the device until the agreed upon D0i2 interval has elapsed.  The D0i2 state enables devices and their controllers to sleep for extended periods of time in increments of OS tick intervals”, 0024];
 the periodic process performing system includes, a system processor configured to execute the first periodic real-time process [“The periodic wakeup intervals for the processor are usually specified by the operating system (OS) being run by the platform and are therefore also referred to as OS tick intervals, the lengths of which are typically 10-15 ms (e.g., 10 ms for Microsoft Windows XP.RTM.  and 14 ms for Microsoft Windows 95.RTM...  The C-states of the processor are entered every OS tick interval.  The platform has a timer which generates an OS tick interrupt which wakes the CPU from an idle low power state Cx, and the OS scheduler then selects a number of tasks to execute while the CPU is active.  When the pending tasks are finished, the CPU enters the low power state again until the next scheduled wakeup interrupt or until another type of interrupt occurs which wakes the CPU before the scheduled wakeup”, 0014(i.e. the processor wakeup periodically and executes the scheduled task at the actual/ real time of receiving an interrupt. Therefore the processor executes the task periodically at fixed time intervals and the time during which the task is being executed is a first start time)], 
a counter configured to generate a first tick signal for each of the plurality of first time intervals from a second start time, the second start time earlier than the first start time[“Interrupt circuitry 103 represents circuitry for generating interrupt signals which input to the CPU in response to, for example, timer expirations or device requests.”, 0013;  “..The platform has a timer which generates an OS tick interrupt which wakes the CPU from an idle low power state Cx, and the OS scheduler then selects a number of tasks to execute while the CPU is active…”, 0014; (i.e. the interrupt circuitry generating interrupt signals to the cpu in response to the timer expirations and the processor executes the task after receiving the interrupt.  Therefore the timer generating a first tick signal to the interrupt circuitry / wakeup logic earlier than the first time in which the processor executes the task)], and a wakeup logic circuitry configured to receive the first tick signal from the counter to transmit at least one signal which causes the system processor to enter a first state capable of executing the first periodic real-time process[“Interrupt circuitry 103 represents circuitry for generating interrupt signals which input to the CPU in response to, for example, timer expirations or device requests.”, 0013; 0014; (i.e.  processor entering a wake-up state in response to the interrupt signal], 
However Kardach does not expressly disclose generate a second tick signal for each of the plurality of first time intervals from a third start time, the third start time between the first start time and the second start time, and the system processor is configured to, set the second start time, the third start time, and the first time interval in the counter when the first period real-time process is allocated to the system processor, and start execution of the first periodic real-time process based on the second tick signal and a clock signal, the clock signal generated in response to the first tick signal. 
In the same field of endeavor (e.g. managing the power consumption of a central processing unit (CPU) by operating in multiple power modes by controlling the clock signals applied to the CPU) Durand teaches, 
[Fig.4 ;(i.e. illustrating the clock/ wake-up signals for plurality of time intervals)] at a third start time, the third start time between the first start time and the second start time[ Fig. 4 (“a first clock circuit CKCT1, a second clock circuit CKCT2 and a circuit for managing clock signals ASC”, 0052; “The branching routine indicates whether the instructions must be processed at full power (PWR) or at reduced power (LOW PWR).”, 0070; When the processing requires the nominal power (PWR) of the microprocessor, provision is made according to the present invention to activate the operation at full power after a phase of operation in a transition (SWTCH) mode MD3”, 0072; “In the mode MD3, as represented in FIGS. 3 and 4, the two main and secondary oscillator circuits OSC1-OSC2 are simultaneously awakened by the clock management circuit ASC (EN1=EN2=1). …During this mode MD3 phase, the state of the main oscillator OSC1 is stabilized, as shown in the diagram in FIG. 4. During the transient operating mode MD3, the CPU continues to execute the program instructions (SOFT EXEC.) at the reduced frequency CK2, while waiting for the end of the stabilization time of the main oscillator OSC1”, 0073;”Thus, in a particularly advantageous manner, the new operating mode MD3 allows the CPU to perform operations during the stabilization time of the main oscillator OSC1, and thus to avoid idle times during this phase”, 0074; “When the time required to wait for the steady state has elapsed (STAB=1), the operation goes into the mode MD1, corresponding to a normal operating mode RUN at the nominal power (PWR)”, 0075; 0076; Fig. 4 0163 (i.e. supplying a second clock/ tick signal  after entering a low power mode and before switching to RUN mode at a time(MD3 transition / switch mode) between the MD2(low power) state and MD0 (run mode). Therefore receiving a second tick signal at a time between the low power and run mode); 
System processor is further configured to start execution of the first periodic real-time process based on the second tick signal and a clock signal [“the microprocessor comprises a central processing unit CPU for performing the program operations in connection with a memory MEM allowing the data and the program instructions to be stored. The operation of the CPU is clocked by a main clock signal CLK coming from a clock generation circuit comprising a quartz X oscillator circuit OSC.  ...” 0004; 0026;” the CPU maintains its operating mode RUN at full power and executes the program of operations to be performed “, 0014; (i.e the CPU executes the high power operations at periodic intervals at the time of receiving the main clock signal); “... Upon start up, the establishment of the oscillations of the circuit OSC1 requires a stabilization time.  A circuit counts a fixed number N of cycles of the signal CK1 to determine the duration of the stabilization phase.  At the end of this phase STAB, the CPU resumes its normal operation in the mode RUN at the rate of the main clock signal CK1”, 0012;  “During this mode MD3 phase, the state of the main oscillator OSC1 is stabilized, as shown in the diagram in FIG. 4. ..”, 0073 ;0074-0076; “if the CPU needs to perform operations at the pace of the normal operating mode RUN at full power, the clock management circuit ASC implements a transient operating mode MD3 in which the two clock circuits CKCT1 and CKCT2 are awakened; the second clock signal CK2 continues to be applied to the CPU to maintain its operation at the reduced frequency CK2, the time it takes for the stabilization time STAB of the first clock signal CK1 of higher frequency to end ”, 0080; ( i.e. the secondary oscillator circuits allows the main oscillator to stabilize and based on which the CPU starts execution of the run mode. Therefore the CPU executes the operations based on the second clock /tick signal and the main clock signal)].
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kardach with Durand. Durand’s teaching selectively activating or deactivating the high / low power clock signals based on the power requirements of an operation will substantially improve Kardach’s system to save power and schedule the timer to perform the tasks periodically.

However Durand does not expressly disclose wherein the system processor is further configured to set the first start time, the second start time, and the first time interval on the counter when the first periodic real-time process is allocated to the system processor, the clock signal generated in response to the first tick signal.
 In the same field of endeavor (e.g. performing power saving functions of a wireless interface device during periods of inactivity and waking the host transceiver after enabling the system clock), Anandakumar teaches, 

the clock signal generated in response to the first tick signal. [ “..a slow clock active during sleep state counts down through a reporting timeout interval previously specified by the host transceiver 112. ..”, 0084; ( i.e . wake-up logic receiving the first tick signal)” ; “the wake-up logic 310, as described further herein, is configured to place the host transceiver 112 in a sleep mode during period of inactivity by shutting down a system clock (not shown) of the host transceiver 112.  When a wake-up event occurs (e.g., expiration of a timer) the wake-up logic 310, in combination with the power interface 330, wakes up the host transceiver 112 by enabling the system clock (not shown), and then wakes up the CPU 302 after the system clock is stable”, 0066;   “When there is a wake-up event (e.g., an interrupt signal from the scanning modules 412, 512 or expiration of a wake-up timer) the wake-up logic 1602 raises the A_reg_enable line high; …After the oscillator 1224 has settled (i.e., after Tosc seconds), the oscillator raises the oscillator_ready line high, which notifies the wake-up logic 1602 that the oscillator 1224 is ready for operation.  As shown, the wake-up logic 1602, then raises the wake-up line high; thus waking up the CPU 1604, which pulls the sleep line low.., 0125 ; Fig.16; (i.e. the oscillator generates the clock signal  in response to the wakeup logic receiving an interrupt signal )

Further Anandakumar also teaches 
start execution of the first periodic real-time process based on a clock signal [“ the host computer 102 includes or is attached to a wireless interface unit 112 through which the communication links 108 and 110 are respectively established with a wireless interface unit 114 within the wireless keyboard 114 and a wireless unit 116 of the wireless mouse 106.  “, 0054-0055; 0066; “...an output 1606 of the oscillator 1606 is coupled to the CPU 1604...” 0123-0124; ( i.e. supplying the system clock and then waking the host CPU / Transceiver  from the sleep mode to start execution of the data received from the wireless devices)], 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kardach in view of Durand with Anandakumar’s teaching to activate the system clock before waking the CPU, to prepare the CPU to execute the tasks on the scheduled time.
However Anandakumar does not expressly disclose the system processor is further configured to set the first start time, the second start time, and the first time interval on the counter when the first periodic real-time process is allocated to the system processor.

 In the same field of endeavor (e.g. warming a processor from a low power state in anticipation of a time critical interrupt), Heller teaches,
the system processor is further configured to set the first start time, the second start time, and the plurality of first time intervals in the counter when the first periodic real-time process is allocated to the system processor[ “The system of FIG. 4 also includes a timer 405 which includes one or more counters which are capable of asserting a timeout or other similar signal over data path 413, and these timeout assertion signals can in turn cause the interrupt controller 407 to generate an interrupt signal over one of the data paths, such as data path 417 and data path 419.”, 0046;  “The data path 411 allows the processing system 401 to store a count value or timer value or other time-related value into the timer 405. … As shown in FIG. 4, memory 403 stores a plurality of different application processes, such as application process 427, (i. e. determining the events allocated to the Processor and their scheduled time to execute based on which the time related values are stored in the timer); “shows an exemplary view 500 of a time line 502 to re-schedule timer interrupts according to one embodiment of the invention. Time line 502 includes a next existing scheduled fire time 504 that occurs sometime in the future relative to current time 506. ….” 0052; “FIG. 10 illustrates a method for warming a processor in anticipation of a time-critical interrupt so that the processor will be ready to handle the interrupt without significant delay...” 0077; “..a warming timer interrupt is scheduled to fire at a time (t.sub.1*) prior to the estimated time that the event triggering the interrupt will occur. 0078;” “the timer interrupt is set according to the equation (t.sub.1-(i.e. estimated fire time is the first start time and scheduling the timer interrupt  is the second start time and the first time interval is  the amount of time needed to fully exit the idle state)]
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kardach in view of Durand in view of Anandakumar with Heller. Heller’s teaching of scheduling a timer interrupt prior to an estimated time that the event is triggered based on the exit latency of an idle state will substantially improve Kardach in view of Durand in view of Anandakumar’s system to reduce the timer interrupt latency and reprogram the timer interrupt requests when entering a CPU low power /idle state to compensate for the cost of exiting that state. 

Regarding claim 17, Durand teaches the third start time before a second time interval expires, the second time interval calculated from the first start time[ 0073-0076;  Fig. 4A (i.e. periodically executing the instructions in the RUN mode (MD1). Fig.4A illustrates the MD3 mode before expiration of the second RUN mode that is determined from the first start time of the first RUN mode)]
Heller teaches the system processor is further configured to set the third start time [0046-0048; 0077-0079; (i.e. the processor setting different timer values)]

(i.e. periodically executing the instructions in the RUN mode (MD1). The time interval between the first and second RUN mode corresponds to the second time interval of the periodic process and the processor executes the operation after receiving the second clock / tick signal  ( after the time interval of the MD3 mode)].  


Allowable Subject Matter
      1. Claim 7-9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      2.   Claims 14, 15  are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action including all of the limitations of the base claim and any intervening claims 

Response to Arguments
   Applicant’s arguments with respect to claim(s) 1, 10, 16 have been considered but are moot because the arguments do not apply to Kardach in view of Durand in view of Anandakumar  (claims 1, 10), Kardach in view of Durand in view of Anandakumar in view of Heller  (claim16) references being used in the current rejection.



Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lingutla et al., U.S Patent Application Publication 2016/0357248, teaches a power management logic can receive wake requests from system processes upon notice that one or more application processors are transitioning into a low power state.  The power management logic can coalesce the wake requests based on a supplied margin and determine a wake timeframe in which the application processor may be opportunistically woken from the low power state.  The network processor can opportunistically cause an early wake of the application processor during the wake timeframe. 

Das, U.S Patent Application Publication 2010/0077234, teaches a method of operating a mobile device comprises operating the mobile device in a low power mode, switching the mobile device to a high power mode in response to an event, identifying the event as specific type of event, selecting a time period according to the identified type of event, preventing an algorithm for switching the mobile device to the low power mode from executing, for the time period, and (ultimately) executing the algorithm. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/Examiner, Art Unit 2187 

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187